Action to recover damages for personal injuries suffered as a consequence of a skid plank, furnished by the appellant, R. B. Hamilton Trucking Company, Inc., tipping when stepped upon by the plaintiff in the course of his work for his employer. Judgment for plaintiff, in so far as appealed from, unanimously affirmed, with costs. The appellant conceded that one of the hooks was missing from the skid plank at the time of the accident. It had both actual and constructive notice of the defect in the skid plank which it furnished. On ample evidence a finding has been had that it was an inherently dangerous device, in a condition of which the appellant had knowledge and of which plaintiff had no knowledge. The eases involving latent defects in otherwise harmless instrumentalities are of no avail to the appellant. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ.